

Exhibit 10.1


CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT
THIS CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of May 1, 2019, by and among GULF ISLAND FABRICATION, INC., a
Louisiana corporation, as borrower (“Borrower”), HANCOCK WHITNEY BANK, a
Mississippi state chartered bank, as administrative agent for the Lenders (in
such capacity, “Administrative Agent”), and the Lenders. Capitalized terms used
but not defined in this Amendment have the meanings given such terms in the
Credit Agreement (defined below).
RECITALS
A.    Borrower, Administrative Agent, and Lenders entered into that certain
Credit Agreement dated as of June 9, 2017 (as amended, restated or supplemented,
the “Credit Agreement”).
B.    Borrower and certain of its Subsidiaries, collectively as indemnitors
(“Indemnitors”), have entered into, and from time to time may enter into
(collectively, the “Proposed Transaction”) one or more General Agreements of
Indemnity in favor of Liberty Mutual, as surety (“Surety”) under which Surety
will execute, renew, continue, extend, replace or refrain from cancelling one or
more surety bonds, undertakings, recognizance, guaranties and any other surety
obligations (in each case as renewals, continuations, extensions or
replacements, collectively, “Bonds”), issued on their behalf (collectively, the
“Indemnity Agreement”). To secure Indemnitors’ obligations under the Indemnity
Arrangement, Indemnitors will or may from time to time, collateral assign to
Surety, and grant a Lien in favor of Surety, certain of Indemnitors’ assets
(collectively, the “Collateral Security”).
C.    The portion of the Proposed Transaction that includes the provision of
certain portions of the Collateral Security is not permitted under Section
9.2(b) of the Credit Agreement.
D.    Borrower, Administrative Agent, and Lenders have agreed to consent to the
Proposed Transaction and to amend the Credit Agreement, in each case subject to
the terms and conditions of this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
1.Consent to Credit Agreement.
(a)    Subject to the satisfaction of conditions precedent set forth in Section
2 below and the terms of this Amendment, Lenders hereby consent to Borrower’s
entry into and consummation of the Proposed Transaction; provided that, (i) the
notional amount of all Bonds issued or arising under the Proposed Transaction
may not, at any time, exceed $85,000,000 in the aggregate, and (ii) each
Indemnity Agreement shall be on terms and conditions (including without
limitation, as to the scope of, and rights and remedies in favor of Surety as
to, the Collateral Security) consistent in all material respects to those set
out in the Indemnity Agreement that has been provided to Administrative Agent in
connection with this Amendment or otherwise in form and substance satisfactory
to the Administrative Agent using its reasonable credit judgment.
(b)    The consent set out in clause (a) above (i) is limited to the extent
specifically set out in this Amendment and except as expressly set out in this
Amendment, no other terms, covenants or provisions of the Credit Agreement or
any other Loan Document are intended to be affected by this Amendment and (ii)
shall not constitute, and shall not be deemed to constitute, a waiver of future


{N3807441.2}



--------------------------------------------------------------------------------





compliance by Borrower or any other Loan Party with any provision of the Credit
Agreement or any other Loan Document.
2.    Amendments to Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Revolving Credit Termination Date” in its entirety and replacing
it as follows:
“Revolving Credit Termination Date means the earliest to occur of (a) June 9,
2021, (b) the date of termination of the entire Revolving Commitment by Borrower
pursuant to Section 2.7, or (c) the date of termination of the Revolving
Commitment pursuant to Section 11.2.”


(b)    Section 10.1 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“10.1    Current Ratio. Borrower will maintain a ratio of current assets to
current liabilities of not less than 2.00:1.00. For purposes of this Section
10.1, “current assets” and “current liabilities” shall have the meaning assigned
to such terms under GAAP. The financial covenant under this Section 10.1 shall
be calculated and tested on a quarterly basis as of the last day of each fiscal
quarter of the Borrower, commencing with the fiscal quarter ending June 30,
2019.”
(c)    Section 10.2 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“10.2 Minimum Tangible Net Worth. Borrower shall not permit at any time the sum
of Tangible Net Worth to be less than the sum of (i) $170,000,000 plus (ii) 100%
of all net proceeds of any issuance of any stock or other equity after deducting
of any fees, commissions, expenses and other costs incurred in such offering.
The financial covenant in this Section 10.2 shall be calculated and tested on a
quarterly basis as of the last day of each fiscal quarter of the Borrower,
commencing with the fiscal quarter ending June 30, 2019.”
3.    Conditions. This Amendment shall be effective once each of the following
have been delivered to Administrative Agent:
(a)    this Amendment executed by Borrower, Administrative Agent, and the
Lenders;
(b)    the Guarantors’ Consent and Agreement attached to this Amendment executed
by Guarantors;
(c)    such other documents as Administrative Agent may reasonably request; and
(d)    payment by Borrower of all agreed fees and expenses of Administrative
Agent and the Lenders in connection with this Amendment and the transactions
contemplated hereby, including an amendment fee of $40,000 payable to
Administrative Agent, for the benefit of the Lenders. Such fee shall be fully
earned and non-refundable as of the date of the effectiveness of this Amendment.


2



--------------------------------------------------------------------------------





4.    Representations and Warranties. Borrower represents and warrants to
Administrative Agent and Lenders that (a) it possesses all requisite power and
authority to execute, deliver and comply with the terms of this Amendment, (b)
this Amendment has been duly authorized and approved by all requisite company
action on the part of Borrower, (c) no other consent of any Person is required
for this Amendment to be effective, (d) the execution and delivery of this
Amendment does not violate its organizational documents, (e) no changes have
been made to the Borrower’s Organizational Documents since the date of the
certificate delivered in connection with the Credit Agreement (f) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (g) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (h) no Default or Potential Default has
occurred and is continuing. The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment. No
investigation by Administrative Agent or any Lender is required for
Administrative Agent and Lenders to rely on the representations and warranties
in this Amendment.
5.    Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as affected by this Amendment.
Except as affected by this Amendment, the Loan Documents remain unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Credit Agreement (as affected by this Amendment) and
any other Loan Document, the terms of the Credit Agreement shall control and
such other document shall be deemed to be amended to conform to the terms of the
Credit Agreement. Borrower hereby reaffirms its obligations under the Loan
Documents to which it is a party and agrees that all Loan Documents to which it
is a party remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Amendment). Borrower hereby releases Administrative Agent and
Lenders from any liability for actions or omissions in connection with the
Credit Agreement and the other Loan Documents prior to the date of this
Amendment.
6.    Miscellaneous.
(a)    No Waiver of Defaults. This Amendment does not constitute (i) a waiver
of, or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Administrative Agent’s and Lenders’ right to insist upon future
compliance with each term, covenant, condition and provision of the Loan
Documents.
(b)    Form. Each agreement, document, instrument or other writing to be
furnished Lender under any provision of this Amendment must be in Proper Form.
(c)    Headings. The headings and captions used in this Amendment Documents are
included for convenience of reference only and shall not affect the
interpretation of this Amendment, the Credit Agreement, or any other Loan
Document.
(d)    Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
Administrative Agent on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Administrative Agent’s counsel.


3



--------------------------------------------------------------------------------





(e)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.
(f)    Multiple Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
(g)    Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Louisiana law.
(h)    Entirety. THE LOAN DOCUMENTS (AS AMENDED HEREBY) REPRESENT THE FINAL
AGREEMENT AMONG BORROWER, ADMINISTRATIVE AGENT, AND LENDERS AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Signatures appear on the immediately following pages.]




4



--------------------------------------------------------------------------------






This Amendment is executed as of the date set out in the preamble to this
Amendment.
BORROWER:
GULF ISLAND FABRICATION, INC., a Louisiana corporation




By: /s/ KIRK J. MECHE
Name: Kirk J. Meche
Title: President & Chief Executive Officer




Signature Page to
Consent and Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
WHITNEY BANK,
a Mississippi state chartered bank, as Administrative Agent






By: /s/ TOMMY D. PITRE
Name: Tommy D. Pitre
Title: Senior Vice President




Signature Page to
Consent and Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------





LENDERS:


HANCOCK WHITNEY BANK,
a Mississippi state chartered bank, as sole Lender






By: /s/ TOMMY D. PITRE
Name: Tommy D. Pitre
Title: Senior Vice President








Signature Page to
Consent and Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------






GUARANTORS’ CONSENT AND AGREEMENT
TO
CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT


As an inducement to the Administrative Agent and each Lender to execute, and in
consideration of the Administrative Agent and each Lender’s execution of, the
Amendment, each of the undersigned hereby consents to this Amendment and agrees
that this Amendment shall in no way release, diminish, impair, reduce or
otherwise adversely affect the obligations and liabilities of such undersigned
under the Guaranty executed by such undersigned in connection with the Credit
Agreement, or under any other Loan Documents executed by the undersigned to
secure any of the Obligations (as defined in the Credit Agreement), all of which
are in full force and effect. Each of the undersigned further represents and
warrants to the Administrative Agent and the Lenders that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of the Amendment, (b) after giving effect
to the Amendment, it is in compliance with all covenants and agreements
contained in each Loan Document to which it is a party, and (c) after giving
effect to this Amendment, no Default or Potential Default has occurred and is
continuing. THE UNDERSIGNED HEREBY RELEASES, DISCHARGES AND ACQUITS
ADMINISTRATIVE AGENT AND EACH LENDER FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, REMEDIES, AND LIABILITIES OF EVERY KIND OR NATURE (INCLUDING
WITHOUT LIMITATION, OFFSETS, REDUCTIONS, REBATES, AND LENDER LIABILITY) ARISING
OUT OF ANY ACT, OCCURRENCE, TRANSACTION OR OMISSION OCCURRING IN CONNECTION WITH
THE GUARANTY PRIOR TO THE DATE OF THE AMENDMENT. THIS GUARANTOR’S CONSENT AND
AGREEMENT SHALL BE BINDING UPON THE UNDERSIGNED, AND ITS PERMITTED ASSIGNS, IF
ANY, AND SHALL INURE TO THE BENEFIT OF THE ADMINISTRATIVE AGENT, EACH LENDER AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.




[Signature Page Follows]




Guarantors’ Consent
and Agreement to Consent
and Fourth Amendment to Credit Agreement    



--------------------------------------------------------------------------------






GUARANTORS:




GULF ISLAND WORKS, LLC, a Louisiana limited liability company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ KIRK J. MECHE
Name: Kirk J. Meche
Title: President & Chief Executive Officer






GULF ISLAND EPC, LLC, a Louisiana limited liability company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ KIRK J. MECHE
Name: Kirk J. Meche
Title: President & Chief Executive Officer






GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited liability
company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member



By: /s/ KIRK J. MECHE
Name: Kirk J. Meche
Title: President & Chief Executive Officer













--------------------------------------------------------------------------------





GULF MARINE FABRICATORS GENERAL PARTNER, L.L.C., a Louisiana limited liability
company


By:
GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited liability
company, its sole member



By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ KIRK J. MECHE
Name: Kirk J. Meche
Title: President & Chief Executive Officer




GULF MARINE FABRICATORS, L.P., a Texas limited partnership


By:
GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited liability
company, its general partner



By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ KIRK J. MECHE
Name: Kirk J. Meche
Title: President & Chief Executive Officer




GULF ISLAND, L.L.C., a Louisiana limited liability company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ KIRK J. MECHE
Name: Kirk J. Meche
Title: President & Chief Executive Officer









--------------------------------------------------------------------------------





GULF ISLAND RESOURCES, L.L.C., a Louisiana limited liability company


By:
GULF ISLAND, L.L.C., a Louisiana limited liability company, its sole member



By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ KIRK J. MECHE
Name: Kirk J. Meche
Title: President & Chief Executive Officer




GULF ISLAND SHIPYARDS, LLC, a Louisiana limited liability company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ KIRK J. MECHE
Name: Kirk J. Meche
Title: President & Chief Executive Officer




GULF ISLAND SERVICES, L.L.C., a Louisiana limited liability company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ KIRK J. MECHE
Name: Kirk J. Meche
Title: President & Chief Executive Officer









